DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claims 1, 3, 8, 19, 20, 22 are amended; Claims 2, 4 – 6, 9 – 14, 17, 18, 21, 25, 27, 28 are cancelled; Claims 32 – 34 are new; Claims 1, 3, 7, 8, 15, 16, 19, 20, 22 – 24, 26, 29 – 34 are currently pending and subject to interpretation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 7, 8, 15, 16, 19, 20, 22 – 24, 26, 29 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20180316469 A1) in view of Papasakellariou (US 20170366377 A1).
et al. discloses a method (Jiang et al., FIG. 5) for transmitting an uplink (UL) signal (Jiang et al., [0052] a method of transmitting reference signal) by a user equipment (UE) (Jiang et al., FIG. 23, UE 2310) in a wireless communication system (Jiang et al., FIG. 23, 3GPP wireless network), the method comprising: 
generating a sequence for UL signal transmission (Jiang et al., [0053] basic sequence for RS, can be divided into M different groups and the M different groups can be used either in frequency division mode or in time division mode to support more users or more layers, in relation to [0054] for one DMRS port/layer, the length of DMRS sequence is half of the length of PUSCH or the legacy DMRS sequence which is not transmitted with the DMRS grouping); and 
transmitting, based on the generated sequence, the UL signal on one or more frequency resource units included in a frequency band (Jiang et al., [0054] DMRS resources are dived into two groups, DMRS group 0 and DMRS group 1, REs for carrying DMRS group 0 and REs for carding DMRS group 1 are staggered in the frequency domain), each of the one or more frequency resource units including a plurality of sub-carriers (Jiang et al., [0078] when the cyclic shift offset is increased, the orthogonality of CS offset 3 leads to orthogonal frequency-code spanning blocks of 2 consecutive DMRS sub-carriers), 
wherein, in a case where the sequence is related to a first format (Jiang et al., [0058] the DMRS group configuration for different UE or different layers of the UE can be indicated by a RS signal indication, which might be a RRC signaling or DCI format information explicitly or implicitly), the generation of the sequence for Jiang et al., [0058] the DMRS group configuration can be indicated by a new RRC signaling, or be indicated by the DCI format which also indicates a cyclic shift configuration and an orthogonal cover code configuration), the CS hopping being performed based on an index of the corresponding frequency resource unit (Jiang et al., [0060] the DMRS group configuration can be indicated implicitly by the cyclic shift configuration, the cyclic shift field in DCI format, where a part of indices in CS field of DCI format are for the new DMRS pattern); and 
generating a cyclic shifted-sequence for each of the one or more frequency resource units based on the cyclic shift value for the corresponding frequency resource unit (Jiang et al., [0061] the indices in cyclic shift (CS) field of DCI format are divided into M parts (M=2), where indices in the CS field of DCI format are divided into two parts, one part is for DMRS group 0, and the other part is for DMRS group ),
wherein, in a case where the sequence is related to a second format (Jiang et al., [0084] as another option, OCC sequences with L length can be used, where OCC sequences or DFT sequences with a length of L can be applied in the DMRS for the TTIs), the generation of the sequence for the UL signal transmission comprises: determining an orthogonal covering code (OCC) for the corresponding frequency resource unit based on OCC index hopping over a plurality of OCCs (Jiang et al., [0084] there is only one DMRS in each of TTIs and taking L = 4 as an example, four orthogonal OCC sequences can be multiplexed on the DMRS sequence, in this way, maximum 4 layers or 4 mu-users can be multiplexed by OCC sequences). 
Jiang et al. does not expressly disclose the OCC index hopping being performed based on the index of the corresponding frequency resource unit, and generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit, wherein the generation of the second format of the sequence comprises: determining a first sequence; and generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit, wherein the plurality of second sequences are generated by spreading the first sequence based on each OCC for each frequency resource unit.
Papasakellariou for example from an analogous field of endeavor (Papasakellariou, [0184] a DCI format C includes a cyclic shift configuration field indicating a cyclic shift for an SRS transmission from a first UE and a comb configuration field indicating a comb for an SRS transmission from the first UE) discloses the OCC index hopping being performed based on the index of the corresponding frequency resource unit (Papasakellariou, [0187] when an SRS transmission is over multiple slot symbols, it can be further modulated with an orthogonal covering code (OCC) in order to increase an SRS multiplexing capacity), and 
generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit (Papasakellariou, [0187] for SRS transmission over 2 slot symbols, when for a given SRS transmission BW a multiplexing capacity is N SRS transmissions per symbol, first N UEs can transmit N SRS in 2 slot symbols by applying an OCC of {1, 1} and second N UEs can transmit N SRS in same 2 slot symbols by applying an OCC of {1, −1}), 
wherein the generation of the second format of the sequence comprises: determining a first sequence (Papasakellariou, [0208] to enhance a UE multiplexing capacity, in addition to FDM of DMRS through a use of different spectral combs and CDM of DMRS through a use of different cyclic shifts of a ZC sequence, CDM through a use of different orthogonal covering codes (OCCs) for DMRS transmission in respective slot symbols or spectral combs of a slot symbol can also apply); and 
generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit  (Papasakellariou, [0208] different OCCs can be assigned to different UEs when a response of a channel medium remains materially same among respective slot symbols used for DMRS transmission when DMRS is transmitted in more than one slot symbols), 
wherein the plurality of second sequences are generated by spreading the first sequence based on each OCC for each frequency resource unit (Papasakellariou, [0208] different OCCs can also apply for DL DMRS transmissions and UL DMRS transmissions. OCC can be used in a frequency domain, for example when same spectral combs are used for DMRS transmission to or from different UEs).
et al. in order to provide a combined mapping to each applicable comb, cyclic shift, or OCC (Papasakellariou, [0209]).

Regarding claim 3, Jiang et al. – Papasakellariou disclose the first format of the sequence is related to a Zaddoff-Chu (ZC) sequence or a pseudo-random sequence (Jiang et al., [0087] where two symbols are used for DMRS transmission, for example in R10 uplink DMRS pattern, for UE i, four Zaddoff-Chu (ZC) sequences with different CS R0i R1i R2i R3i can be used), and the second format of the sequence is related to a Walsh-Hadamard code (Papasakellariou, [0208] the DCI format can include individual fields indicating, when applicable, a comb, a cyclic shift, or an OCC or can include a single field providing a combined mapping to each applicable comb, cyclic shift, or OCC).  The motivation is the same as in claim 1.

et al. – Papasakellariou disclose the wireless communication system includes a 3rd Generation Project Partnership based wireless communication system (Jiang et al., FIG. 23 discloses a UE and a base station in a 3GPP wireless network).

Regarding claim 8, Jiang et al. discloses a user equipment (UE) (Jiang et al., FIG. 23, UE 2310) comprising: a transmitter and a receiver (Jiang et al., FIG. 23, transmitter TX and receiver RX at 2313); and at least one processor (Jiang et al., FIG. 23, processor 2311) configured to 
generate a sequence for UL signal transmission (Jiang et al., [0053] basic sequence for RS, can be divided into M different groups and the M different groups can be used either in frequency division mode or in time division mode to support more users or more layers, in relation to [0054] for one DMRS port/layer, the length of DMRS sequence is half of the length of PUSCH or the legacy DMRS sequence which is not transmitted with the DMRS grouping), and to transmit, through the transmitter based on the generated sequence, the UL signal on one or more frequency resource units included in a frequency band (Jiang et al., [0054] DMRS resources are dived into two groups, DMRS group 0 and DMRS group 1, REs for carrying DMRS group 0 and REs for carding DMRS group 1 are staggered in the frequency domain), each of the one or more frequency resource units including a plurality of sub-carriers (Jiang et al., [0078] wherein the cyclic shift offset is increased, the orthogonality of CS offset 3 leads to orthogonal frequency-code spanning blocks of 2 consecutive DMRS sub-carriers), 
Jiang et al., [0058] the DMRS group configuration for different UE or different layers of the UE can be indicated by a RS signal indication, which might be an RRC signaling or DCI format information explicitly or implicitly), the generation of the sequence for the UL signal transmission comprises: 
determining a cyclic shift (CS) value for a corresponding frequency resource unit based on CS hopping over a plurality of CS values (Jiang et al., [0058] the DMRS group configuration can be indicated by a new RRC signaling, or be indicated by the DCI format which also indicates a cyclic shift configuration and an orthogonal cover code configuration), the CS hopping being performed based on an index of the corresponding frequency resource unit (Jiang et al., [0060] the DMRS group configuration can be indicated implicitly by the cyclic shift configuration, i.e., the cyclic shift field in DCI format, where a part of indices in CS field of DCI format are for the new DMRS pattern); and 
generating a cyclic shifted-sequence for each of the one or more frequency resource units based on the cyclic shift value for the corresponding frequency resource unit (Jiang et al., [0061] the indices in cyclic shift (CS) field of DCI format are divided into M parts (M=2), where indices in the CS field of DCI format are divided into two parts, one part is for DMRS group 0, and the other part is for DMRS group), 
wherein, in a case where the sequence is related to a second format (Jiang et al., [0084] as another option, OCC sequences with L length can be used, where OCC sequences or DFT sequences with a length of L can be applied in the DMRS for these L TTIs), the generation of the sequence for the UL signal transmission comprises: 
determining an orthogonal covering code (OCC) for the corresponding frequency resource unit based on OCC index hopping over a plurality of OCCs (Jiang et al., [0084] there is only one DMRS in each of TTIs and taking L = 4 as an example, four orthogonal OCC sequences can be multiplexed on the DMRS sequence, in this way, maximum 4 layers or 4 mu-users can be multiplexed by OCC sequences). 
Jiang et al. does not expressly disclose the OCC index hopping being performed based on the index of the corresponding frequency resource unit, and generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit, wherein the generation of the second format of the sequence comprises: determining a first sequence; and generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit, wherein the plurality of second sequences are generated by spreading the first sequence based on each OCC for each frequency resource unit.
Papasakellariou for example from an analogous field of endeavor (Papasakellariou, [0184] a DCI format C includes a cyclic shift configuration field indicating a cyclic shift for an SRS transmission from a first UE and a comb configuration field indicating a comb for an SRS transmission from the first UE) discloses the OCC index hopping being performed based on the index of the corresponding frequency resource unit (Papasakellariou, [0187] when an SRS transmission is over multiple slot symbols, it can be further modulated with an orthogonal covering code (OCC) in order to increase an SRS multiplexing capacity), and 
generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit (Papasakellariou, [0187] for SRS transmission over 2 slot symbols, when for a given SRS transmission BW a multiplexing capacity is N SRS transmissions per symbol, first N UEs can transmit N SRS in 2 slot symbols by applying an OCC of {1, 1} and second N UEs can transmit N SRS in same 2 slot symbols by applying an OCC of {1, −1}), 
wherein the generation of the second format of the sequence comprises: determining a first sequence (Papasakellariou, [0208] to enhance a UE multiplexing capacity, in addition to FDM of DMRS through a use of different spectral combs and CDM of DMRS through a use of different cyclic shifts of a ZC sequence, CDM through a use of different orthogonal covering codes (OCCs) for DMRS transmission in respective slot symbols or spectral combs of a slot symbol can also apply); and 
generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit  (Papasakellariou, [0208] different OCCs can be assigned to different UEs when a response of a channel medium remains materially same among respective slot symbols used for DMRS transmission when DMRS is transmitted in more than one slot symbols), wherein the plurality of second sequences are generated by spreading the Papasakellariou, [0208] Different OCCs can also apply for DL DMRS transmissions and UL DMRS transmissions. OCC can be used in a frequency domain, for example when same spectral combs are used for DMRS transmission to or from different UEs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the OCC index hopping being performed based on the index of the corresponding frequency resource unit, and generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit, wherein the generation of the second format of the sequence comprises: determining a first sequence; and generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit, wherein the plurality of second sequences are generated by spreading the first sequence based on each OCC for each frequency resource unit as taught by Papasakellariou with the system of Jiang et al. in order to provide a combined mapping to each applicable comb, cyclic shift, or OCC (Papasakellariou, [0209]).

Regarding claim 15, Jiang et al. – Papasakellariou disclose obtaining a first cyclic shifted-sequence by applying a first CS value for a first frequency resource unit to a specific sequence (Jiang et al., [0062] DMRS sequences for different layers of one UE can be multiplexed in different DMRS where ΔTC may indicate the DMRS group configuration, and the DMRS group configuration is bound with the CS index and the layer); and 
Papasakellariou, [0212] for two combs, there can be four or eight cyclic shift for CDM of SRS transmissions from different antenna ports. UL DMRS transmission can be on a first comb and SRS transmission can be on a second comb).  The motivation is the same as in claim 1.

Regarding claim 16, Jiang et al. – Papasakellariou disclose the first cyclic shifted-sequence and the second cyclic shifted-sequence are different from each other, as a result of applying the first CS value and the second CS value, respectively (Jiang et al., [0109] in order to keep the orthogonality between different cyclic shifts, the apparatus may comprise a shift decreasing module configured for decreasing a cyclic shift for the new user equipment to keep the orthogonality between different cyclic shifts).

Regarding claim 19, Jiang et al. – Papasakellariou disclose the specific sequence is generated in a length corresponding to a single frequency resource unit (Jiang et al., [0072] excluding the OCC sequence, the phase shift between two slots should be kept as legacy ones, where R′1/R1 = R′0/R0 in the same frequency resource n).

et al. – Papasakellariou discloses a length of each cyclic shifted-sequence corresponds to a number of the plurality of sub-carriers included in a single frequency resource unit (Jiang et al., [0077] in the frequency domain, the new DMRS sequence can be translated into an orthogonal frequency-code spanning blocks of 2 consecutive sub-carriers).

Regarding claim 22, Jiang et al. – Papasakellariou discloses the number of the frequency resource units is two or more (Papasakellariou, [0120] a slot consists of a number of symbols that include a symbol for DCI transmissions and DMRS in respective PDCCHs, symbols for data transmissions in respective PDSCHs, a gap period (GP) symbol to provide a guard time for switching from DL transmission to UL transmission, and an UL symbol for transmitting UCI on a PUCCH), the two or more frequency resource units are separated from each other by a constant frequency interval (Jiang et al., [0096] the reference signal group indication can be bound with indices for the cyclic shift, where for a specific index for the cyclic shift, the reference signal group indication is predetermined).  The motivation is the same as in claim 1

Regarding claim 23, Jiang et al. – Papasakellariou discloses the uplink signal is related a UL control channel (Jiang et al., [0096] the reference signal group indication can be bound with indices for the cyclic shift, where for a specific index for the cyclic shift, the reference signal group indication is predetermined).

Regarding claim 24, Jiang et al. – Papasakellariou disclose the uplink signal includes a UL demodulation reference signal (DMRS) for a UL control channel (Papasakellariou, [0115] UL signals include data signals conveying data information, control signals conveying UL control information (UCI), and RS. A UE transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH)).  The motivation is the same as in claim 1

Regarding claim 26, Jiang et al. – Papasakellariou disclose a non-transitory processor readable medium  (Jiang et al., FIG. 23, memory (MEM) 2312) recorded thereon program code(s) for executing the method (Jiang et al., [0120] the MEM stores a program that may include instructions that, when executed on the associated processor enable the apparatus to operate in accordance with the embodiments of the present disclosure to perform the method).

Regarding claim 29, Jiang et al. – Papasakellariou disclose the sequence includes a plurality of cyclic shifted-sequences which are related to CS hopping based sequence repetition (Jiang et al., [0055] the DMRS pattern reference signal groups are hopped in different symbols).

et al. – Papasakellariou disclose a first frequency resource unit and a second frequency resource unit relate to different CS values respectively, as a result of the CS hopping (Jiang et al., [0055] the DMRS symbol in slot 0 and in the DMRS symbol in slot 1, REs for carrying DMRS group 0 and REs for carrying DMRS group 1 are staggered in the frequency domain in different ways).

Regarding claim 31, Jiang et al. – Papasakellariou CS values are hopped along a frequency domain (Jiang et al., [0054] in the DMRS group 0 and DMRS group 1, REs for carrying DMRS group 0 and REs for carding DMRS group 1 are staggered in the frequency domain).

Regarding claim 32, Jiang et al. – Papasakellariou disclose generating a second sequence for a first frequency resource unit based on the first sequence and a first OCC which is determined by performing the OCC index hopping based on an index of the first frequency resource unit (Papasakellariou, [0187] for SRS transmission over 2 slot symbols, when for a given SRS transmission BW a multiplexing capacity is N SRS transmissions per symbol, first N UEs can transmit N SRS in 2 slot symbols by applying an OCC of {1, 1} and second N UEs can transmit N SRS in same 2 slot symbols by applying an OCC of {1, −1}); and 
generating a second sequence for a second frequency resource unit based on the first sequence and a second OCC which is determined by performing the OCC Papasakellariou, [0208] to enhance a UE multiplexing capacity, in addition to FDM of DMRS through a use of different spectral combs and CDM of DMRS through a use of different cyclic shifts of a ZC sequence, CDM through a use of different orthogonal covering codes (OCCs) for DMRS transmission in respective slot symbols or spectral combs of an slot symbol can also apply).  The motivation is the same as in claim 1.

Regarding claim 33, Jiang et al. – Papasakellariou disclose the second sequence for the first frequency resource unit is generated by applying the first OCC to the first sequence (Jiang et al., [0087] OCC sequences with L length can be used, where the OCC sequences or DFT sequences with a length of L can be applied in the DMRS for these L TTIs), and the second sequence for the second frequency resource unit is generated by applying the second OCC to the first sequence (Papasakellariou, [0190] second UE applies an OCC of {1 −1} to the second SRS over the two slot symbols, as the SRS combining at a gNB can be after a cyclic shift is restored).  The motivation is the same as in claim 1.

Regarding claim 34, Jiang et al. discloses a device configured to control a user equipment (UE) (Jiang et al., FIG. 23, UE 2310) to transmit an uplink (UL) signal in a wireless communication system (Jiang et al., FIG. 23, 3GPP wireless network), the device comprising: 
Jiang et al., FIG. 23, memory (MEM) 2312) configured to store instructions (Jiang et al., [0120] the MEM stores a program that may include instructions that, when executed on the associated processor enable the apparatus to operate in accordance with the embodiments of the present disclosure to perform the method); and 
a processor (Jiang et al., FIG. 23, memory (MEM) 2312) configured to control, based on the instruction, the UE to generate a sequence for UL signal transmission (Jiang et al., [0054] for one DMRS port/layer, the length of DMRS sequence is half of the length of PUSCH or the legacy DMRS sequence which is not transmitted with the DMRS grouping); and to transmit, based on the generated sequence, the UL signal on one or more frequency resource units included in a frequency band (Jiang et al., [0054] DMRS resources are dived into two groups, DMRS group 0 and DMRS group 1, REs for carrying DMRS group 0 and REs for carding DMRS group 1 are staggered in the frequency domain), each of the one or more frequency resource units including a plurality of sub-carriers (Jiang et al., [0078] wherein the cyclic shift offset is increased, the orthogonality of CS offset 3 leads to orthogonal frequency-code spanning blocks of 2 consecutive DMRS sub-carriers), 
wherein, in a case where the sequence is related to a first format (Jiang et al., [0058] the DMRS group configuration for different UE or different layers of the UE can be indicated by a RS signal indication, which might be an RRC signaling or DCI format information explicitly or implicitly), the generation of the sequence for the UL signal transmission comprises: 
Jiang et al., [0058] the DMRS group configuration can be indicated by a new RRC signaling, or be indicated by the DCI format which also indicates a cyclic shift configuration and an orthogonal cover code configuration), the CS hopping being performed based on an index of the corresponding frequency resource unit (Jiang et al., [0060] the DMRS group configuration can be indicated implicitly by the cyclic shift configuration, i.e., the cyclic shift field in DCI format, where a part of indices in CS field of DCI format are for the new DMRS pattern); and 
generating a cyclic shifted-sequence for each of the one or more frequency resource units based on the cyclic shift value for the corresponding frequency resource unit (Jiang et al., [0061] the indices in cyclic shift (CS) field of DCI format are divided into M parts (M=2), where indices in the CS field of DCI format are divided into two parts, one part is for DMRS group 0, and the other part is for DMRS group), 
wherein, in a case where the sequence is related to a second format (Jiang et al., [0084] as another option, OCC sequences with L length can be used, where OCC sequences or DFT sequences with a length of L can be applied in the DMRS for these L TTIs), the generation of the sequence for the UL signal transmission comprises: 
determining an orthogonal covering code (OCC) for the corresponding frequency resource unit based on OCC index hopping over a plurality of OCCs (Jiang et al., [0084] there is only one DMRS in each of TTIs and taking L = 4 as an example, four orthogonal OCC sequences can be multiplexed on the DMRS sequence, in this way, maximum 4 layers or 4 mu-users can be multiplexed by OCC sequences). 
Jiang et al. does not expressly disclose the OCC index hopping being performed based on the index of the corresponding frequency resource unit, and generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit, wherein the generation of the second format of the sequence comprises: determining a first sequence; and generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit, wherein the plurality of second sequences are generated by spreading the first sequence based on each OCC for each frequency resource unit.
Papasakellariou for example from an analogous field of endeavor (Papasakellariou, [0184] a DCI format C includes a cyclic shift configuration field indicating a cyclic shift for an SRS transmission from a first UE and a comb configuration field indicating a comb for an SRS transmission from the first UE) discloses the OCC index hopping being performed based on the index of the corresponding frequency resource unit (Papasakellariou, [0187] when an SRS transmission is over multiple slot symbols, it can be further modulated with an orthogonal covering code (OCC) in order to increase an SRS multiplexing capacity), and generating the second format of the sequence for each of the one or more frequency resource units based on the OCC determined for the corresponding frequency resource unit (Papasakellariou, [0187] for SRS transmission over 2 slot symbols, when for a given SRS transmission BW a multiplexing capacity is N SRS transmissions per symbol, first N UEs can transmit N SRS in 2 slot symbols by applying an OCC of {1, 1} and second N UEs can transmit N SRS in same 2 slot symbols by applying an OCC of {1, −1}), wherein the generation of the second format of the sequence comprises: determining a first sequence (Papasakellariou, [0208] to enhance a UE multiplexing capacity, in addition to FDM of DMRS through a use of different spectral combs and CDM of DMRS through a use of different cyclic shifts of a ZC sequence, CDM through a use of different orthogonal covering codes (OCCs) for DMRS transmission in respective slot symbols or spectral combs of an slot symbol can also apply); and generating a plurality of second sequences from the first sequence based on the OCC determined for the corresponding frequency resource unit (Papasakellariou, [0208] different OCCs can be assigned to different UEs when a response of a channel medium remains materially same among respective slot symbols used for DMRS transmission when DMRS is transmitted in more than one slot symbols), wherein the plurality of second sequences are generated by spreading the first sequence based on each OCC for each frequency resource unit (Papasakellariou, [0208] Different OCCs can also apply for DL DMRS transmissions and UL DMRS transmissions. OCC can be used in a frequency domain, for example when same spectral combs are used for DMRS transmission to or from different UEs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 20140301345 A1) is cited to show an RS sequence differs according to a base sequence, a cyclic shift (CS) applied to the base sequence, an orthogonal cover code (OCC) (orthogonal sequence) applied to a CS-applied sequence, and the orthogonality or quasi-orthogonality between UL DM RS sequences is maintained by applying the CS to the base sequence or multiplying the OCC by the CS-applied sequence, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416